Citation Nr: 0607275	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-20 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for status post parotid 
gland lesion, as secondary to the service connected 
sarcoidosis.

2.  Entitlement to service connection for follicular 
hyperplasia of the right peri- and intra-parotid lymph nodes, 
as secondary to the service connected sarcoidosis.

3.  Entitlement to service connection for right ear hearing 
loss and tinnitus, as secondary to the service connected 
sarcoidosis.

4.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
September 1960, and from October 1961 to August 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board remanded this case in May 2004.  The case is now 
again before the Board.

The issues of service connection for status post parotid 
gland lesion, right ear hearing loss, tinnitus, follicular 
hyperplasia, and right peri/intraparatoid lymph nodes were 
previously characterized as directly related to service.  
However, the veteran, in various statements, clarified that 
he is claiming that these disabilities are the result of his 
service-connected sarcoidosis.  Thus, the Board has framed 
the issues accordingly.  


FINDINGS OF FACT

1.  The competent medical evidence does not establish an 
etiological relationship between the residuals of parotid 
gland lesion and the service-connected sarcoidosis.

2.  The competent medical evidence does not establish an 
etiological relationship between the follicular hyperplasia 
of the right peri- and intra-parotid lymph nodes and the 
service connected sarcoidosis.

3.  The competent medical evidence does not establish an 
etiological relationship between right ear hearing loss and 
tinnitus and the service-connected sarcoidosis.

4.  The service-connected sarcoidosis is manifested by FVC of 
no less than 73 percent pre-bronchodilator and 72 percent 
post-bronchodilator predicted, without evidence of DLCO at 
less than 56 percent predicted and absent pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids required for control.

5.  The veteran's only service-connected disability is 
sarcoidosis, which is evaluated at 30 percent disabling.  

6.  The veteran has a 10 grade level education with some 
post-high school study, and worked for approximately 32 years 
in custodial service and construction.

7.  The veteran has not been found to be unemployable due 
solely as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for status post parotid gland lesion, 
as secondary to the service-connected sarcoidosis, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2005).

2.  Service connection for follicular hyperplasia of the 
right peri- and intra-parotid lymph nodes, as secondary to 
the service-connected sarcoidosis, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).

3.  Service connection for right ear hearing loss and 
tinnitus, as secondary to the service-connected sarcoidosis, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103 and 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2005).

4.  An evaluation greater than 30 percent for sarcoidosis is 
not warranted.  38 U.S.C.A. §§ 1155, 1160, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.97, Diagnostic Code 
6946-6832 (2005).

5.  The criteria for TDIU are not met.  38 U.S.C.A. § 1155, 
5107 (West 2000 & Supp. 2005); 38 C.F.R. § 3.321, 3.340, 
3.341, 4.16, 4.18 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and to Notify

The U.S. Court of Appeals for Veterans Claims (Court) in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the instant case, 
the veteran filed his claim prior to the effective date for 
Veterans Claims Assistance Act (VCAA), hence the appropriate 
notice was not given prior to the initial AOJ decision.  
Nonetheless, VCAA notice was provided to the veteran by 
letters dated in March 2001 and May 2004.  In addition, while 
these letters did not properly identify the issue as one 
involving secondary service connection, the September 2003 
supplemental statement of the case (SSOC) corrected that 
omission.  Finally, the June 2000 statement of the case 
(SOC), September 2003 and October 2005 SSOCs provided notice 
of the laws and regulations, including notice to provide any 
and all evidence the veteran may have in his possession that 
could support his claim, i.e., the "4th element."  These 
documents further notified the veteran that evidence and 
information was necessary to substantiate his claims for 
service connection on a secondary basis, increased 
evaluation, and TDIU, and requested that he provide it.  In 
addition, the VA fully notified the veteran of what was 
required to substantiate his claims.  Together, the letters, 
SOC and SSOCs provided the veteran with a summary of the 
evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, the service department, Social Security 
Administration (SSA), and other federal agencies.  He was 
asked to provide a properly executed release so that VA could 
request private medical treatment records for him, but was 
further advised that it was ultimately his responsibility to 
send medical treatment records from any private physicians.  
The duty to notify the appellant was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c), (d) (2005).  The RO obtained service medical 
records, VA and non-VA treatment records, VA examination 
reports, as well as written statements from the veteran.  
Furthermore, the veteran submitted additional private medical 
records and excerpts from medical texts, which the RO 
considered.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case the veteran was afforded 
VA examinations in December 1999 and May 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Secondary Service Connection

In November 1999, the veteran submitted a statement alleging 
that his service-connected sarcoidosis involved damage to his 
lymph nodes and parotid glands and caused tinnitus and 
sensorineural hearing loss.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

In the present case, the medical evidence does show diagnoses 
of the claimed disabilities (including hearing loss within 
the meaning of 38 C.F.R. § 3.385 (2005)).  In addition, the 
record demonstrates that the veteran is service-connected for 
sarcoidosis, currently evaluated as 30 percent disabling.  

Private medical records dated in 1972 and 1973 reflect 
complaints of and treatment for a respiratory condition 
manifested by dyspnea, improved after moving from a dusty 
working environment.  The records reflect findings of 
diagnosis of sarcoidosis affecting the lymph nodes, probably 
the lung and possibly the eyes with scleral involvement and 
probable vasomotor rhinitis.  

Private medical records dated in 1992 reveal that the veteran 
underwent right superficial parotidectomy for a right parotid 
lesion.  Analysis of the specimen resulted in diagnoses of 
follicular lymphoid hyperplasia without evidence of tumor and 
multiple peri-parotid and intra-parotid lymph nodes with 
marked follicular hyperplasia.  

Private medical records dated in 1999 reflect findings of 
asymmetrical sensorineural hearing loss that the examiner 
then opined was probably secondary to microvascular insult.  
Audiometric results taken at the time were interpreted to 
show mild to moderate sensory-neural loss with high frequency 
drop in the right ear and grossly normal hearing in the left 
ear.  Magnetic Resonance Imaging (MRI) was conducted and the 
results were reported to show no evidence of abnormal signal 
intensity or enhancing abnormality in the bilateral internal 
auditory canals or cerebellopontine angle cistern.  

At a December 1999 VA examination, the examiner diagnosed a 
history of sarcoidosis without evidence disease activity and 
normal pulmonary function tests (PFTs) and chest X-ray; 
history of benign mixed parotid tumor; sensory loss of the 
skin secondary to parotid surgery; and decreased hearing in 
the right ear.  The examiner specifically noted that the 
claims file was reviewed.

In examination report addenda, the examiner opined that the 
parotid tumor had no relation to the sarcoid as there was no 
evidence in the C-file biopsy reports from his parotid tumor 
of any sarcoid.  The historical note about his parotid gland 
tumor and hearing loss are the veteran's claims of 
relationships to sarcoid.  I know of no relationship between 
his hearing change and parotid tumor with sarcoidosis.  In 
fact, the parotid tumor on histology was not sarcoidosis
.
Additional private medical records dated from 1999 to 2000 
show subjective complaints of persistent tinnitus with 
vertigo exacerbated by the tinnitus.  The physician assessed 
sensorineural hearing loss and subjective tinnitus.  

VA treatment records dated from 1999 to 2002 reflect 
complaints of and treatment for such conditions as hearing 
loss, chronic tinnitus, a history of sarcoidosis described as 
controlled, hypertension, mild renal insufficiency, insomnia, 
and allergic rhinitis.  Concerning his hearing condition, the 
records show treatment for increased right sided tinnitus 
with dysequilibrium and right side hearing loss since 1992 in 
conjunction with a swollen parotid gland that was ultimately 
removed.  The veteran reported, however, that his hearing did 
not improve post surgery.  The physician recorded objective 
observations of mild to severe high frequency loss (above 
2000) in the right ear with mild discrimination, normal 
tympanogram, elevated reflex thresholds at ipsi and 
contralateral, and reflex decay evident at 500 Herz.  On the 
left, the physician observed normal hearing sensitivity, 
normal discrimination, normal tympanogram, ipsi reflexes 
present at normal levels, elevated contralateral reflex 
thresholds, and reflex decay at 1000 Herz.  The physician 
assessed asymmetrical hearing loss with abnormal reflex 
pattern, rollover evident.  

In May 2005, the veteran underwent further VA examination, at 
which time the examiner diagnosed sarcoidosis with no cor 
pulmonale, no right ventricular hypertrophy and no chronic 
respiratory failure.  No other residuals were attributed to 
the service-connected sarcoidosis.

The Board observes that the record does establish that the 
veteran is service-connected for sarcoidosis.  However, on VA 
examination, the VA examiner, after review of the claims 
file, specifically concluded that there was no relationship 
between the sarcoidosis and the previously diagnosed benign 
mixed parotid tumor and currently diagnosed hearing changes.  
Additionally, the May 2005 VA examination found no residuals 
of sarcoidosis.

The veteran did not provide any other medical evidence 
showing a nexus, or etiological link, between his status post 
parotid gland lesion, right ear hearing loss and tinnitus, 
and his follicular hyperplasia, right peri- and intra-parotid 
lymph nodes and his service connected sarcoidosis.

Rather, the veteran offered his own statements and 
definitions of sarcoidosis.  The veteran's definition of 
sarcoidosis states that sarcoidosis is a syndrome or systemic 
granulomous disease of unknown cause especially involving the 
lung with resulting fibrosis and can also involve the lymph 
nodes, skin, and parotid glands, among other things.  
However, this definition is general in nature and does not 
pertain to the veteran's specific circumstances.  
Furthermore, the veteran has not submitted any evidence or 
statements by a medical professional attesting that, in the 
veteran's particular case, the conditions which he now 
manifests are the result of his service-connected 
sarcoidosis.

The Board has considered the veteran's statements averring 
that he manifests status post parotid gland lesion, right ear 
hearing loss, tinnitus, and follicular hyperplasia of the 
right peri- and intra-parotid lymph nodes that are secondary 
to his service connected sarcoidosis.  The veteran is 
competent as a lay person to report subjective symptoms of 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, the veteran is not competent 
to offer medical opinion as to the diagnosis of any such 
disability or its cause or etiology as there is no evidence 
of record that the veteran has specialized medical knowledge.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, the 
veteran's statements are competent with regard to his 
subjective complaints and his history, but they do not 
constitute competent medical evidence for the purpose of 
establishing current disability, or of showing a causal 
connection between current complaints and his service-
connected sarcoidosis. 

In the present case, the medical evidence does not establish 
an etiological link between the diagnosed status post parotid 
gland lesion, right ear hearing loss, tinnitus, and clinical 
findings of follicular hyperplasia of right peri- and intra-
parotid lymph nodes and the veteran' service-connected 
sarcoidosis.  See 38 C.F.R. §§ 3.303, 3.310; see also 
Hickson, supra, and Pond, supra.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's diagnosed status post parotid 
gland lesion, right ear hearing loss, tinnitus, and clinical 
findings of follicular hyperplasia of right peri- and intra-
parotid lymph nodes are secondary to his service-connected 
sarcoidosis.  Thus, these claims must be denied.  

II.  Increased Evaluation

In October 1999, the veteran filed a claim for an increased 
evaluation for his service-connected sarcoidosis as the 
condition had worsened and required treatment of a pulmonary 
specialist.  He stated that he was prescribed several 
medications to control the condition, that he is always short 
of breath, and had to restrict his activities.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2005). 
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  In cases where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

The RO granted service connection for sarcoidosis in a 
February 1963 rating decision, assigning a 10 percent 
evaluation, effective August 21, 1962, the day after the 
veteran's discharge from his second period of service.  In 
September 2003, the RO granted a 30 percent evaluation 
effective October 14, 1999, the day the veteran's claim for 
increase was received.  As this increased rating does not 
constitute a full grant of all benefits possible, and as the 
veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for sarcoidosis is still 
pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The RO granted the increased, 30 percent, evaluation under 
Diagnostic Code 6846-6832 or, as sarcoidosis evaluated as 
pneumonoconiosis.  See 38 C.F.R. § 4.27 (2005).  The RO 
explained that this allowed the disability to be evaluated 
more favorably.  The evaluation of pneumonoconiosis is 
governed by a General Rating Formula for Interstitial Lung 
Diseases, Diagnostic Codes 6825 through 6833.  The general 
rating formula provides a 30 percent evaluation where FVC, or 
forced vital capacity, measures 65 to 74 percent predicted or 
the DLCO (SB), or diffusion capacity of carbon monoxide, 
single breath, measures 56 to 65 percent predicted.  The next 
higher, 60 percent, evaluation, is not warranted unless FVC 
measures 50 to 65 percent predicted or the DLCO (SB) measures 
40 to 55 percent predicted, or the veteran has a maximum 
exercise capacity of 15 to 20 ML/kg/min oxygen consumption 
with cardiorespiratory limitation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6832 (2005).  Under the diagnostic code for 
sarcoidosis, Diagnostic Code 6846, a 30 percent evaluation is 
warranted for pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A 60 percent evaluation is warranted for 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control.  

In an October 1997 private medical evaluation, submitted in 
November 1999, the examiner noted a medical history of 
sarcoidosis and high blood pressure, with blood pressure 
rising as high as 220 over 113 when the veteran was 
aggravated.  At the time, the veteran was described as 
slightly agitated and blood pressure was 145/100.  Results of 
X-rays revealed clear lung fields but a somewhat tortuous 
aorta and boot shaped heart.  The impression was long 
standing hypertensive cardiovascular disease, aggravated by 
stress, and a history of sarcoidosis.  

At the December 1999 VA examination, the veteran reported 
dyspnea on walking on level ground after three blocks, 
intermittent chronic dry cough but no cough with sputum.  The 
examiner reported objective observations of chest clear to 
auscultation and percussion.  The heart was found to exhibit 
regular rate and rhythm without gallops, murmurs or rubs.  
The extremities evidenced no cyanosis, clubbing, or edema, 
and the examiner specifically stated there was no 
lymphadenopathy.  The examiner stated that there was no 
evidence of disease activity concerning the sarcoidosis, and 
there were no current symptoms that the examiner could 
identify.  PFTs were reported to show FVC at 73 percent 
predicted pre-bronchodilator and 72 percent post-
bronchodilator.  Results of X-rays taken in conjunction with 
the examination reflect a normal heart size and clear lungs. 

Additional private medical records dated in 2000 reflect that 
the veteran did not report any shortness of breath with 
regular activities.  The examiner noted no chest deformities 
and normal chest percussions.  Breath sounds were clear, 
bilaterally.  

VA treatment records dated from 1999 to 2002 reflect 
complaints of and treatment for a history of sarcoidosis 
described as controlled, hypertension, mild renal 
insufficiency, insomnia, and allergic rhinitis.  The records 
show objective observations of lungs clear to auscultation, 
bilaterally, consistently throughout the reporting period, 
and that Beclomethasone and Cromolyn NA were prescribed.

At a May 2005 VA examination, the veteran complaints of cough 
with sputum, night sweats and pain and discomfort over the 
chest area on exertion on and off.  He stated the symptoms 
were not constant and that he usually got them when the 
weather changed, especially in the fall and winter.  He 
reported that he did not require oxygen, antibiotics, steroid 
injection or steroids by mouth.  The veteran reported, 
however, taking medications for his lung condition in the 
form of prescribed betamethasone nasal spray and Combivent 
inhalers, and Advil tablets.  The veteran further reported no 
functional impairment or time lost from work.  The examiner 
objectively observed the veteran to be in no significant 
distress.  Lungs were clear to auscultation, bilaterally.  
The heart was found to manifest regular rate and rhythm with 
no signs of congestive heart failure, cardiomegaly, or cor 
pulmonale.  Edema of the lower extremities was not found.  
X-rays of the chest revealed uncoiled, tortous aorta without 
active pulmonary disease.  PFTs evidenced FVC at 81 percent 
predicted before bronchodilator and 87 percent predicted 
post-bronchodilator.  The impression was of normal spirometry 
without evidence of bronchospasm or acute respiratory illness 
present.  DLCO was not performed as the PFT results were 
found to be sufficient to evaluate the pulmonary status of 
the veteran.  It was noted that the veteran was prescribed 
albuterol inhaler.  The examiner diagnosed sarcoidosis 
without cor pulmonale, right ventricular hypertrophy or 
chronic respiratory failure, and specifically found the 
veteran to manifest no other residuals-such as dyspnea at 
rest, lesions, severe impairment of bodily vigor, markedly 
severe degree of ventilatory defect, etc., and pulmonary 
hypertension-as a residual of the sarcoidosis.  

Absent findings of FVC less than 65 predicts or DLCO (SB) of 
less than 56 predicted, or absent findings of pulmonary 
involvement requiring systemic high dose corticosteroids for 
control, an evaluation greater than 30 percent cannot be 
assigned.  In the present case, the medical evidence 
establishes that the lowest FVC measurements are 72 percent 
predicted.  The most recent, May 2005, VA examination report, 
rather, shows that FVC was measured at 81 and 87 percent.  

The veteran has submitted excerpts of a medical text defining 
Beclomethasone as a corticosteroid.  The Board acknowledges 
that the veteran was prescribed a corticosteroid inhaler, 
along with non corticosteroid inhalers.  However, the medical 
evidence does not reflect that the veteran's sarcoidosis is 
characterized by pulmonary involvement requiring systemic 
high does (therapeutic) corticosteroids for control.  Rather, 
the medical evidence consistently shows that the veteran's 
sarcoidosis has been found to be without symptoms, diagnosed 
by history, and controlled.  His lungs have consistently been 
found to be clear, absent cor pulmonale, and without active 
pulmonary disease.  Finally, PFTs have been described as 
within normal limits with to show normal spirometry without 
evidence of bronchospasm or acute respiratory illness.

The Board further observes that the inhalers reflected in the 
medical evidence have been prescribed to treat the veteran's 
respiratory condition which includes, as noted above in the 
discussion of VA treatment records dated from 1999 to 20002, 
allergic rhinitis.  The veteran is not service connected for 
allergic rhinitis, which was denied by a January 1998 rating 
decision that the veteran did not appeal.  The September 2003 
rating decision that granted the 30 percent evaluation for 
the veteran's service-connected sarcoidosis did so under 
Diagnostic Code 6832 rather than Diagnostic Code 6346.  The 
RO noted that the inhalers prescribed the veteran were 
prescribed for his allergies and not for treatment of active 
pulmonary or upper respiratory infection.  The RO further 
noted that PFT results in December 1999 measured FVC of 72 
percent predicted, while records from 1972 to 1973 reflected 
FVC of 87 percent predicted.  At both times, a diagnosis of 
sarcoidosis by history, i.e., not reflecting an active 
disease process, was made.  The veteran is advised that the 
medical evidence does not fully support the grant of a 30 
percent evaluation.  Rather, the medical evidence reflects 
that the veteran's service-connected sarcoidosis has been 
consistently found to be controlled and stable.  The RO 
apparently granted the increased evaluation in consideration 
of 38 C.F.R. § 3.102, and 4.7.  The Board will not disturb 
the RO's decision herein.

As such, the Board finds that the preponderance of the 
evidence is against the assignment of an evaluation in excess 
of 30 percent for the service-connected sarcoidosis under 
Diagnostic Codes 6846 and 8632.

III.  TDIU

In October 1999, the veteran indicated that his service 
connected sarcoidosis had increased in such severity that he 
was unable to work.  Based on this statement, the Board finds 
that the veteran is claiming entitlement to TDIU.

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2005).  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule prescribes a 100 percent disability evaluation, or, 
with less disability, if certain criteria are met.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).

Those criteria are not satisfied in the instant case.  The 
veteran is currently service connected for only one 
disability, sarcoidosis, evaluated as 30 percent disabling.  
The combined disability evaluation is 30 percent.  38 C.F.R. 
§ 4.25 (2005).

The failure to satisfy the criteria of 38 C.F.R. § 4.16(a), 
however, does not necessarily preclude the assignment of TDIU 
benefits, in that such benefits can be assigned on an 
extraschedular basis; see 38 C.F.R. § 3.321 (2005).  In 
circumstances such as the instant case, where the veteran is 
less than totally disabled under the schedular criteria, it 
must be found that service-connected disorders, and service-
connected disorders alone, prevent him from securing and 
maintaining substantially gainful employment.  The fact that 
a veteran may currently be unemployed is not, in and of 
itself, dispositive; the critical factor is the impact of 
service-connected disorders on a veteran's ability to work.

The VA will grant a total rating for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. 38 C.F.R. § 4.19 (2005).  In 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the Court 
referred to apparent conflicts in the regulations pertaining 
to Individual Unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussing whether 
the standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

Subsequent thereto, the VA General Counsel concluded that the 
controlling VA regulations generally provided that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities shall be rated totally disabled, without regard 
to whether an average person would be rendered unemployable 
by such circumstances.  Thus, the criteria include a 
subjective standard.  It was also determined that 
"unemployability" is synonymous with the inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (1991).  In determining whether a veteran is 
entitled to individual unemployability, neither his 
nonservice-connected disabilities nor his advancing age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
Thus, in deciding the claim, the Board may not favorably 
consider the effects of the veteran's nonservice-connected 
disabilities with respect to their degree of interference 
with the veteran's employability.

Indeed, the Court stated that in order for a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  If total 
industrial impairment has not been shown, the VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994).

In support of his claim for TDIU, the veteran submitted the 
October 1997 report of examination by a private physician, 
Guy H. Gottschalk, M.D., Occupational Medicine Specialist.  
The report shows that the veteran was then 57 years old and 
had worked as a porter/custodian for a supermarket for the 
past 20 years.  The report does show that the veteran was 
found to be unemployable, but the examiner indicated that the 
unemployability was temporary, and was due to conditions 
other than the sarcoidosis.  Specifically, the examiner 
referenced the veteran's long history of sarcoidosis and high 
blood pressure, noting that the veteran reported his blood 
pressure becomes very high when aggravated, measuring at one 
point 220 over 113.  The veteran reported his private 
physician had put him on disability and recommended stress 
reduction.  Current examination found the veteran to be 
slightly agitated and blood pressure was measured at 145 over 
100.  X-rays of the chest were obtained and reflected clear 
lung fields but a somewhat tortuous aorta and boot shaped 
heart.  Dr. Gottschalk diagnosed long standing hypertensive 
cardiovascular disease, aggravated by stress, a history of 
sarcoidosis, and a probably left ventricular hypertrophy, 
secondary to chronic hypertensive cardiovascular disease.  
Concerning the veteran's unemployability, the physician 
stated the veteran could not stand the physical stress of his 
work and found the veteran to be temporarily disabled until 
at least February 20, 1998.

A private medical record dated in August 2000 indicates that 
the veteran has an occupational history of military service 
for two years, employment in the custodial service and 
construction for approximately 32 years, and that he has been 
on disability for three years.

The May 2005 VA examination report shows that he was 64 years 
old, but reported no functional impairment attributed to his 
sarcoidosis and no lost time from work.  As discussed above, 
the examiner found no residuals attributable to the veteran's 
service-connected sarcoidosis, and specifically opined that 
pulmonary hypertension was not present.  

The veteran reported in an undated statement that he has 
worked cleaning and stocking in a food market, and that he 
has worked for 42 years in hard labor.  He reported further 
job experience in farming, washing cars and pumping gas.  He 
stated that he was denied jobs and life insurance because of 
his sarcoidosis and high blood pressure.  He reported that he 
is not currently receiving disability benefits from SSA.

The veteran's separation documents reflect that he attended 
10 years of education and he had no military occupational 
specialty.  Following his discharge from active service, the 
veteran applied for and was found eligible in 1972 to attend 
a college program in business administration, which he did 
until he withdrew in 1973.  The veteran also reported 
receiving training in auto mechanics in 1964. 

Despite the veteran's statements, the objective evidence 
fails to show that the veteran's inability to obtain suitable 
gainful employment was either permanent or solely due to the 
service- connected sarcoidosis.  Furthermore, even if the 
evidence were to show that the veteran is currently 
unemployable, the objective medical evidence shows that the 
unemployability is due to the nonservice-connected 
hypertension rather than the service-connected sarcoidosis.

In sum, the Board notes that the record does not contain 
sufficient evidence in the file to establish that the veteran 
is currently unemployable.  Notwithstanding, even assuming, 
without finding, that the veteran remains unemployable, the 
objective medical evidence simply does not establish that the 
veteran is unable to obtain substantial gainful occupation 
solely as a result of his service-connected sarcoidosis, his 
single service-connected disability.  There is no objective 
evidence to substantiate the veteran's claim that he is 
unable to secure or follow a substantially gainful occupation 
solely due to his service-connected disability.

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support the veteran's claim that his service- 
connected disability, alone, prevents him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.  

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b) (2005).

The Board thus concludes that the preponderance of the 
evidence is against entitlement to TDIU.


ORDER

Service connection for status post parotid gland lesion, as 
secondary to the service connected sarcoidosis, is denied.

Service connection for follicular hyperplasia of the right 
peri- and intra-parotid lymph nodes, as secondary to the 
service connected sarcoidosis, is denied.

Service connection for right ear hearing loss and tinnitus, 
as secondary to the service connected sarcoidosis, is denied.

An evaluation greater than 30 percent for sarcoidosis is 
denied.

Entitlement to TDIU is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


